               Case 3:20-cv-05640-RSM Document 2 Filed 07/08/20 Page 1 of 1



 1

 2

 3

 4
                                 UNITED STATES DISTRICT COURT
 5                              WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 6

 7      CECILE A. BROWN,
                                                          CASE NO. 3:20-CV-5640-RSM
 8                              Plaintiff,
                                                          ORDER GRANTING APPLICATION
 9              v.                                        TO PROCEED IN FORMA PAUPERIS
10      UNITED STATES OF AMERICA,

11                              Defendant.

12
            Because Plaintiff does not appear to have funds available to afford the $400 filing fee,
13
     Plaintiff financially qualifies for in forma pauperis (IFP) status pursuant to 28 U.S.C. §
14
     1915(a)(1). Therefore, Plaintiff’s IFP application (Dkt. 1) is GRANTED. However, this Court
15
     does not appear to be the proper venue and Plaintiff has not clearly articulated her claims in the
16
     proposed complaint. Therefore, the undersigned recommends review under 28 U.S.C. §
17
     1915(e)(2)(B).
18
            The Clerk of the Court is directed to send a copy of this Order to Plaintiff and to the
19
     District Judge assigned to this case.
20
            Dated this 8th day of July, 2020.
21

22                                                         A
                                                           David W. Christel
23                                                         United States Magistrate Judge

24

     ORDER GRANTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS - 1
